UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 to FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-52721 Fox Petroleum Inc. (Exact name of registrant as specified in its charter) Nevada 27-1885936 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 545 Eighth Avenue, Suite 401 New York, NY (Address of principal executive offices) (Zip Code) (212) 560-5195 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x As of as of August 31, 2011 the registrant had2,917,397,966 shares of its Common Stock, $0.001 par value, outstanding. EXPLANATORY NOTE Fox Petroleum Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-Q/A (this “Amendment No. 1”) to reflect the effects of accounting and reporting errors resulting from a deficiency in its accounting and financial statement preparation process.This error and the related adjustments resulted in an understatement of net loss of $211,175 for the three months ended May 31, 2011 and the understatement of $1,621,548 of deficits accumulated during the development stage, and the overstatement of $2,176,379 of total current liabilities,as of May 31, 2011 as reported in the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2011, which was originally filed with the SEC on July 15, 2011. The restatement is discussed in more detail in Note 1 to the “Consolidated Financial Statements” contained in this Amendment No. 1. For ease of reference, this Amendment No. 1 amends and restates the Original Filing in its entirety. In addition, as required by Rule 12b-15 promulgated under the Securities Exchange Act of 1934, as amended, the Company's principal executive officer and principal financial officer have provided new Rule 13a-14(a) certifications and Section 1350 certifications in connection with this Amendment No. 1. FOX PETROLEUM INC. FORM 10-Q MAY 31, 2011 INDEX PART I– FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of May 31, 2011 (unaudited) and February 28, 2011 3 Consolidated Statements of Operations for the Three Months Ended May 31, 2011 and 2010 and for the Period November 4, 2004 (Inception) to May 31, 2011 (unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended May 31, 2011 and 2010 and for the Period November 4, 2004 (Inception) to May 31, 2011 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3 Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II– OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1.A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. (Removed & Reserved) 40 Item 5. Other Information 40 Item 6. Exhibits 41 SIGNATURE PART I – FINANCIAL INFORMATION Item1. Financial Statements Fox Petroleum Inc. and Subsidiaries (An Development Stage Company) Consolidated Balance Sheets May 31, February 28, Restated Restated (Unaudited) ASSETS Current assets Cash $
